DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2021 has been entered.
 
Status of the Claims
Claims 1-14 and 16-17 are pending in the present application.

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 18 August 2021 is sufficient to overcome the rejection of claims 1, 3, 5-15 and 17 under 35 U.S.C. 102(a)(1) based upon Kern et al. (US 5,925,615).  The declaration is also sufficient to overcome the rejection of claims 1-3, 5-8 and 11-17 under 35 U.S.C. 103 based upon Lukenbach et al. (US 2005/0090422 A1).
The declaration is insufficient to overcome the rejection of claims 1-17 under 35 U.S.C. 103 based upon Palla-Venkata et al. (US 2014/0162979 A1), as evidenced by Sakai (Cosmetic Science and Technology: Theoretical Principles and Applications, 2017) as set forth in the last Office action because: the declaration states that while sample 4 of Palla-Venkata demonstrated some of the same characteristics as the composition of the claimed invention, the method used to create this structure is significantly different, which required adding a lamellar phase inducer.  The declaration further states that Palla- Venkata uses a different approach to achieve the same result by adding the lauric acid as a lamellar phase inducer.  The examiner respectfully argues that the instant claims recite the transitional phrase “comprising” and do not exclude the presence of a lamellar phase inducer, such as lauric acid.  As noted by the declaration, Palla-Venkata et al. achieves the same characteristics as the claimed compositions.

Withdrawn Rejections/Objections
The rejection of claims 5 and 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment to delete or properly define derivatives.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Palla-Venkata et al. (US 2014/0162979 A1), as evidenced by Sakai (Cosmetic Science and Technology: Theoretical Principles and Applications, 2017).
Palla-Venkata et al. teach an aqueous, lamellar structured, skin cleansing composition including about 15-40% by wt. of synthetic anionic surfactants, about 5-30% 
Palla-Venkata et al. teach an example composition comprising 20% by wt. sodium lauryl ether sulfate, 10% by wt. sodium lauroyl amphoacetate, 5% by wt. lauric acid and 65% by wt. water (i.e., 25% by wt. anionic surfactants and 10% by wt. amphoteric surfactant; or a ratio of about 0.71 anionic surfactant and about 0.29 amphoteric surfactant) (Table 1, Sample 3).  Palla-Venkata et al. further teach an example composition comprising 20% by wt. sodium lauryl ether sulfate, 10% by wt. sodium lauroyl amphoacetate, 9% by wt. lauric acid and 61% by wt. water (i.e., 29% by wt. anionic surfactants and 10% by wt. amphoteric surfactant; or a ratio of about 0.75 anionic surfactant and about 0.25 amphoteric surfactant) (Table 1, Sample 4).  See also Tables 3 and 6; and Claims 1, 3, 15 and 16.
Regarding instant claim 2, Palla-Venkata et al. teach that a preservative is an optional component ([0072]).  The examples in Tables 1, 3 and 6 do not explicitly recite a preservative.
Regarding instant claim 3, Palla-Venkata et al. teach compositions comprising up to 65% by weight water (Examples 1-4).
Regarding instant claim 4, Palla-Venkata et al. teach that the anionic surfactants include C8-C18 acyl isethionates ([0042]).  As evidenced by Sakai, sodium cocoyl isethionate comprises a mix of C8-C18 acyl isethionates (Figure 33.2).
Regarding instant claims 5-6, Palla-Venkata et al. teach that the amphoteric surfactants include cocamidopropyl betaine, sodium lauroamphoactetate and sodium cocoamphoacetate ([0030], [0044]-[0058]).
Regarding instant claims 7-8, Palla-Venkata et al. teach that the nonionic surfactants include alkylpoly glucosides ([0030], [0059]-[0060]).
Regarding instant claims 9-10, Palla-Venkata et al. teach that preferred anionic surfactants include alkyl sulfates (e.g., C12-C18 alkyl sulfate) and alkyl ether sulfates, wherein cations include sodium, potassium, ammonium or substituted ammonium ([0033]); preferred amphoteric surfactants include cocamidopropyl betaine and sodium cocoamphoacetate ([0030], [0058]); and preferred nonionic surfactants include alkylpolyglucosides (APG) ([0030]).
Regarding instant claim 11, Palla-Venkata et al. teach that fragrances are optionally added to their compositions ([0111]).
Regarding instant claims 12-14 and 17, Palla-Venkata et al. teach that the surfactant compositions are suitable for cleaning the human body, such as the skin and hair ([0002]).
Regarding instant claim 16, Palla-Venkata et al. do not explicitly disclose that their compositions are combined with a spray device.  However, Palla-Venkata et al. teach that concentrated lamellar phase liquid cleansers are disclosed as concentrated, readily pumpable soap-based formulations ([0004]).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Palla-Venkata et al. comprising ammonium lauryl sulfates, cocamidopropyl betaine and/or sodium cocoamphoacetate, and alkylpolyglucosides, as well as a fragrance.  Such would have been obvious because Palla-Venkata et al. teach that the surfactants are included in the preferred list of surfactants, and also that fragrances would have been optional.  Regarding the amount of fragrance, a person having ordinary skill in the art would have been able to determine through routine experimentation the necessary amount of fragrance to include in order to prepare a composition that can be used as a liquid cleansing composition with the desired aroma.
It also would have been prima facie obvious to include a spray device, such as a pumpable spray device, with the compositions according to Palla-Venkata et al. in order to provide a means for applying their compositions to the skin of the human body.  Such would have been obvious because Palla-Venkata et al. teach that pumpable soap-based formulations are known for lamellar phase liquid cleansers.

Response to Arguments
Applicant’s Remarks filed 18 August 2021 have been fully considered but they are not persuasive.  Applicant argues that the method according to Palla-Venkata is significantly different, which required adding a lamellar phase inducer, such as lauric acid.  
The examiner respectfully argues that the instant claims recite the transitional phrase “comprising” and do not exclude the presence of a lamellar phase inducer, such 
Applicant also argues that Palla-Venkata as evidenced by Sakai also does not disclose or suggest a shear-thinning surfactant composition, wherein the shear-thinning surfactant composition is a sprayable gel.
The examiner respectfully argues that Palla-Venkata et al. teach that lamellar dispersions are very shear thinning (readily dispense on pouring), and the solutions can become thinner than rod micellar solutions at moderate shear rates ([0010]-[0011]).  Palla-Venkata et al. also teach that the invention provides a concentrated cleansing composition characterized by a soft lamellar gel with a butter-like feel and good spreadability ([0019]).
Therefore, Palla-Venkata et al. teach a shear-thinning surfactant composition, and also that the compositions provide a soft lamellar gel.  Palla-Venkata et al. further teach that it is known in the art to provide concentrated lamellar phase liquid cleansers as readily pumpable soap-based formulations ([0004]).  Therefore, it would have been obvious to prepare the compositions according to Palla-Venkata et al. as a sprayable gel.
Applicant asserts that since the teaching of pumpable is in the background to describe admitted prior art it is not the invention of Palla-Venkata.
The examiner respectfully argues that Palla-Venkata et al. teach that it was known that concentrated lamellar phase liquid cleansers can be prepared as pumpable soap-based formulations.  Palla-Venkata et al. further teach that their compositions provide a soft lamellar gel.  Thus, it would have been obvious to a person having ordinary skill in the art to prepare the compositions according to Palla-Venkata et al. as sprayable gels.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616